Citation Nr: 1035269	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  00-18 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for hepatitis 
C, currently evaluated as 20 percent disabling. 

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disability, described as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, type II.  

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis B.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for sexual dysfunction. 

7.  Entitlement to service connection for sexual dysfunction.

8.  Entitlement to special monthly compensation for loss of use 
of a creative organ.

9.  Entitlement to service connection for bilateral foot 
disability.

10.  Entitlement to service connection for neck and back 
disability.

11.  Entitlement to service connection for bilateral ankle 
disability.  

12.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

13.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities. 

14.  Entitlement to service connection for diabetic retinopathy.

15.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to May 1971 
in the United States Marine Corp, from August 1974 to August 1975 
in the United States Navy, and from September 1976 to December 
1976 in the United States Army.  
 
The issues of entitlement to service connection for bilateral 
foot disability, neck and back disability, and bilateral ankle 
disability come before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2000, a statement of the case 
was issued in September 2000, and a substantive appeal was 
received in September 2000.  

The issues of entitlement to a rating in excess of 20 percent for 
hepatitis C and entitlement to service connection for an acquired 
psychiatric disability come before the Board on appeal from an 
October 2005 rating decision by the RO.  A notice of disagreement 
was received in January 2006, a statement of the case was issued 
in September 2006, and a substantive appeal was received in May 
2007.  Although unclear, it appears that the substantive appeal 
may not have been timely.  Nevertheless, the RO continued to 
treat these issues as if they were in appellate status and 
address them in subsequent supplemental statements of the case.  
Accordingly, the Board has taken jurisdiction over them.    

The remaining issues on appeal come before the Board on appeal 
from a March 2007 rating decision by the RO.  A notice of 
disagreement was received in March 2007, a statement of the case 
was issued in October 2007, and a substantive appeal was received 
in November 2007.  Significantly, the October 2007 statement of 
the case deferred the issue pertaining to service connection for 
diabetes mellitus, type II, pending the Federal Circuit's 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
However, as the RO has continued to treat this issue as if it was 
on appeal and addressed it in subsequent supplemental states of 
the case, the Board has also taken jurisdiction over this issue.  

A personal RO hearing was held in July 2007.  In his substantive 
appeals, the Veteran requested a Board hearing at the local RO.  
However, in a December 2009 statement, the Veteran withdrew his 
request for a Board hearing.  

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
diabetes mellitus, type II, entitlement to service connection for 
an acquired psychiatric disability, sexual dysfunction, bilateral 
foot disability, neck and back disability, peripheral neuropathy 
of the upper and lower extremities, diabetic retinopathy and 
hypertension as well as the issue of entitlement to special 
monthly compensation for loss of use of a creative organ are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hepatitis C is not manifested 
by daily fatigue, malaise, and anorexia with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past twelve-month 
period.

2.  An acquired psychiatric disability, described as PTSD, was 
denied by the RO in an October 2002 rating decision; the Veteran 
failed to file a notice of disagreement to initiate an appeal 
from this decision.  

3.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, has been 
received since the October 2002 rating decision.
 
4.  Hepatitis B was denied by the RO in a July 2004 rating 
decision because new and material evidence had not been received; 
the Veteran failed to file a notice of disagreement to initiate 
an appeal from this decision.

5.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hepatitis B has not been received since the July 2004 rating 
decision.

6.  Sexual dysfunction was denied by the RO in an April 2005 
rating decision; the Veteran failed to file a notice of 
disagreement to initiate an appeal from this decision.  

7.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
sexual dysfunction has been received since the April 2005 rating 
decision.

8.  Bilateral ankle disability was not manifested during the 
Veteran's active duty service or for many years thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's service-connected 
hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 7354 
(2009).

2.  The October 2002 rating decision, which denied entitlement to 
service connection for an acquired psychiatric disability, 
described as PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
3.  New and material evidence has not been received since the 
October 2002 rating decision denying service connection for an 
acquired psychiatric disability, described as PTSD, and, thus, 
the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  The July 2004 rating decision, which denied entitlement to 
service connection for hepatitis B, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).
	
5.  New and material evidence has not been received since the 
July 2004 rating decision denying service connection for 
hepatitis B; and thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  The April 2005 rating decision, which denied entitlement to 
service connection for a sexual dysfunction, is final.  38 
U.S.C.A. § 7105(c) (West 2002).
	
7.  New and material evidence has been received since the April 
2005 rating decision denying service connection for sexual 
dysfunction, and, thus, the issue is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

8.  Bilateral ankle disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

With respect to the issues of whether new and material evidence 
has been received to reopen a claim for diabetes mellitus, type 
II, entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, sexual dysfunction, bilateral foot 
disability, neck and back disability, peripheral neuropathy of 
the upper and lower extremities, diabetic retinopathy and 
hypertension as well as entitlement to special monthly 
compensation, the matter of compliance with the VCAA will be 
addressed by the Board in a future decision (if necessary) on the 
merits of the Veteran's claim.  

Duty to Notify

The record shows that in November 2004, August 2005, March 2006, 
January 2007 and January 2010 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  With 
respect to the issue pertaining to hepatitis C, the RO provided 
notice to the Veteran in August 2005, which was prior to the 
October 2005 rating decision.  Further, with respect to the issue 
pertaining to hepatitis B, the RO provided VCAA notice to the 
Veteran in January 2007, which was prior to the March 2007 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied with respect to these issues.  
Although the November 2004 VCAA notice with respect to bilateral 
ankle disabilities was sent after the initial rating decision, 
which was issued prior to enactment of the VCAA, the deficiency 
in the timing of this notice was remedied by readjudication of 
the issue on appeal in subsequent supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the March 2006, 
January 2007 and January 2010 letters gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service-connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  
 
In this case, with respect to the issue pertaining to hepatitis 
B, the January 2007  notice informed the claimant of what 
evidence was necessary to establish entitlement to service 
connection.  Further, the notice also informed the Veteran of 
what constitutes new and material evidence.  Moreover, the RO 
previously denied the claim for hepatitis B as VA examiner was 
unable to confirm that the Veteran had hepatitis B.  The January 
2007 letter specifically requested evidence related to this fact.  
Thus, the requirements set forth in Kent have been satisfied. 

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The RO sent notice with respect to the issue of an increased 
rating for hepatitis C in June 2008 in compliance with Vazquez.  
However, the Board points out that the U.S. Court of Appeals for 
the Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the August 2005, June 
2008 and January 2010 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records from his last two periods of active duty 
service, VA treatment records, private treatment records and VA 
examination reports.  The Board notes that service treatment 
records from his first period of service in the Marine Corp from 
April 1971 to May 1971 are unavailable for review.  In a case in 
which a claimant's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see 
also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to search 
for alternative medical records).  In this case, the RO 
documented its attempts to obtain these records in a September 
2006 memorandum, including requests to the National Personnel 
Records Center (NPRC) as well as notifying the Veteran that these 
records were unavailable.  The RO also obtained the Veteran's 
service personnel records from this period.  Accordingly, the 
Board finds that the RO has met its heightened obligation to 
assist the Veteran in this case and any further attempts to 
obtain these records would be futile.  

It appears that the Veteran applied for Social Security 
Administration (SSA) disability benefits in November 2000.  
However, the Board finds that these SSA records are not pertinent 
with respect to the issues of entitlement to an increased rating 
for hepatitis C, whether new and material has been received to 
reopen a claim for hepatitis B, and entitlement to service 
connection for bilateral ankle disability and, thus, it is not 
necessary to obtain these records to render a decision with 
respect to these issues.  Initially, as these records are from 
the year 2000, which was many years prior to the Veteran's 
current claim filed in July 2005 for an increased rating for 
hepatitis C, they are not relevant to this issue as they do not 
address the current severity of the disability.  Further, with 
respect to the issues pertaining to hepatitis B and bilateral 
ankle disability, the record clearly shows that the Veteran did 
not seek SSA disability benefits with respect to these issues.  
Accordingly, these records are also not relevant to these issues.    

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue pertaining to hepatitis C, the Veteran 
was afforded VA examinations in August 2005 and November 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

With respect to the issue of entitlement to service connection 
for bilateral ankle disability, a VA examination with nexus 
opinion is not required in order to make a final adjudication.  
McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards set forth in McLendon are not met in 
this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with regard 
to his ankles, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R.  § 3.159(c)(4).  In other words, absent such evidence, the 
Board finds that it is unnecessary to require the Veteran to 
report for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the manifestation 
of a bilateral ankle disability in service.  Moreover, given the 
absence of any competent evidence of the claimed post-service 
disability until many years after service, any current opinion 
provided at this point would be no more than speculative.  See 38 
C.F.R. § 3.102 (2007) (a finding of service connection may not be 
based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of a bilateral ankle disability.  Because the evidence 
does not establish that the Veteran suffered "an event, injury 
or disease in service" as it relates to his claim of service 
connection for bilateral ankle disability, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the Board 
finds it unnecessary to require the Veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion could 
not provide competent evidence of the manifestation of a 
bilateral ankle disability in service.

With respect to the issue pertaining to hepatitis B, again, where 
there is no showing of a current disability or a link between any 
current disability and active service, a VA medical examination 
is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  Further, the statutory duty to assist the Veteran does 
not arise if the Veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 542, 
546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal. 

II.  Increased Rating for Hepatitis C

The present appeal involves the Veteran's claim that the severity 
of his service-connected hepatitis warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Veteran's service-connected hepatitis C has been rated by the 
RO under the provisions of Diagnostic Code 7354.  Under this 
regulatory provision, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past twelve-month period.  A 40 percent evaluation is 
in order in cases of daily fatigue, malaise, and anorexia, 
accompanied by minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past twelve-month period.  Further, a 
60 percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks, during the past twelve-month 
period, but not occurring constantly.  Finally, a 100 percent 
rating requires near constant debilitating symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain.  A note following the rating criteria 
provides that, for purposes of evaluating conditions under 
diagnostic Code 7354, an "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.

The Veteran filed his current claim for an increased rating in 
July 2005.  He was afforded a VA examination in August 2005.  The 
Veteran reported a high viral load.  He indicated that his 
fatigue was getting worse and he slept during the day every day.  
He also sat in a chair for over half the day every day.  The 
report indicated that the Veteran had stopped working in 1994 due 
to his diabetes.  He took Interferon in 2004, but it did not 
really help and made him tired, sick and nauseated overall.  He 
had problems with nausea every day.  In sum, the Veteran reported 
that he had intense nausea and fatigue, which lasted over half 
the day and limited him from doing activities.  He also indicated 
that he had decreased energy for sexual function.  He also 
reported low energy, but he could walk around outside and drive 
to AA meetings.  On physical examination, the Veteran was in no 
apparent distress.  He appeared somewhat tired and somnolent-
appearing with a very low depressed affect.  He seemed to be 
significantly obese.  The examiner was unable to palpate the 
liver or spleen due to obesity.  Liver percussed normally.  The 
assessment was hepatitis C, status post Interferon treatment with 
residual fatigue and nausea.    

VA treatment records have been reviewed.  A February 2005 record 
indicated that the Veteran complained of mild tiredness, but he 
was regaining weight.  A June 2007 record indicated that the 
Veteran expressly denied any fatigue or abnormal weight loss.  
Importantly, these records are silent with respect to any 
incapacitating episodes.    

At the July 2007 RO hearing, the Veteran indicated that he was 
sick about three times a week where he would be down for maybe 
three hours.  He experienced upper quadrant pain, nausea and 
fatigue.  However, he had not had any recent weight loss.  
Further, he expressly denied any incapacitating episodes. 

The Veteran was afforded another VA examination in November 2007.  
The claims file was reviewed.  The Veteran reported a recent 
gradual weight gain of about 10 pounds.  His maximum weight 
currently was 248.  The Veteran reported mild fatigue, but had no 
incapacitating episodes or abdominal pain.  He was not on any 
specific treatment for his liver.  Appetite was fairly good.  The 
examiner noted that the Veteran had chronic kidney disease due to 
diabetes, hypertension and hepatitis.  The Veteran also had 
advanced liver disease with fibrosis, but no cirrhosis was found.  
A November 2006 ultrasound showed an enlarged liver with fibrosis 
and fatty changes.  The diagnosis was hepatitis C, chronic, 
advanced liver disease.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

The Board now turns to whether a rating in excess of 20 percent 
is warranted.  In order to warrant the next highest rating of 40 
percent, the Veteran must experience hepatitis C symptoms that 
are productive of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating episodes 
having a total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.

Initially, the Board observes that while there is evidence of 
daily fatigue and hepatomegaly, there was no objective evidence 
of anorexia with weight loss, which is required for the next 
higher rating.  In between the VA examinations, the Veteran's 
weight actually increased 10 pounds.  He also stated that his 
appetite was good.  The Board notes that the rating criteria 
under this diagnostic code is conjunctive as it uses the word 
"and," which means that all the criteria must be met to award a 
rating.  See Melson v. Derwinski, 1 Vet.App. 334 (June 1991) [use 
of the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to be 
assigned].

Further, there is no evidence in the medical records that the 
Veteran has suffered from incapacitating episodes.  
Significantly, at the RO hearing and most recent VA examination, 
the Veteran expressly denied any incapacitating episodes.  

In conclusion, the medical evidence does not support a finding 
that the Veteran's service-connected hepatitis C warrants a 
rating in excess of 20 percent.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt doctrine 
does not apply, and the claim for an increased rating in excess 
of 20 percent for the Veteran's service connected hepatitis C 
must be denied.  See Gilbert v. Derwinski, 1 Vet.App 49 (1990).

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

III.  New and Material Evidence

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  The Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Acquired Psychiatric Disability, to include PTSD

The present appeal involves the issue of whether new and material 
evidence has been received to reopen a claim for entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  Service connection for PTSD was denied in a 
January 2002 rating decision and again in an October 2002 rating 
decision.  The Veteran failed to initiate an appeal from the 
October 2002 rating decision.  Under the circumstances, the Board 
finds that the October 2002 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Since the October 2002 Board decision, additional evidence has 
become part of the record, including additional VA treatment 
records, statements by the Veteran and RO hearing testimony.  
Significantly, in May 2005 and July 2005 statements, the Veteran 
indicated that his depression was secondary to his service-
connected hepatitis C.  Further, VA treatment records in May and 
July 2005 indicated that the Veteran had depressive symptoms 
associated with chronic life stressors, which included major 
health problems.  

Accordingly, the Board finds that the additional evidence 
submitted since the October 2002 rating decision is new and 
material.  The evidence is not redundant of evidence already in 
the record at the time of the last final decision.  Further, the 
evidence is material because it relates to the unestablished fact 
of whether the Veteran's psychiatric disability is secondary to 
his service-connected disabilities, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the issue of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, is reopened.  
38 U.S.C.A. § 5108.

Hepatitis B

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for hepatitis B.  Initially, 
service connection for hepatitis  B was denied in the October 
2002 rating decision.  Subsequently, the claim was again denied 
in February 2004.  Most recently, the claim was again denied in a 
July 2004 rating decision because new and material evidence had 
not been submitted.  The Veteran failed to file a notice of 
disagreement.  Under the circumstances, the July 2004 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the July 2004  rating 
decision consisted of service treatment records, private 
treatment records, VA treatment records and VA examinations.  
Service treatment records were silent with respect to any 
findings of hepatitis B.  An August 1977 private lab record 
showed a diagnosis of hepatitis, but did not confirm which type.  
VA treatment records showed that the Veteran had a positive 
hepatitis B core diagnosed in July 1997.   Significantly, an 
August 2001 record noted that the Veteran had a previous 
hepatitis B infection that was not active.  An August 2002 VA 
examination gave an assessment of hepatitis B infection by 
history, not at this time found in claims file, and indicated 
that the Veteran would be sent for more testing.  Further, a May 
2004 VA examination determined that on testing, the hepatitis B 
surface antigen was negative and while hepatitis B core antibody 
was positive, there was no hepatitis B virus detected.  The RO 
denied service connection for hepatitis B in the July 2004 rating 
decision because new and material evidence had not been submitted 
given that the May 2004 VA examination found no hepatitis B virus 
detected, and failed to diagnose hepatitis B.  

Since the July 2004 rating decision, additional evidence has 
become part of the record, including VA treatment records and 
hearing testimony.  VA treatment records continued to document a 
positive hepatitis B core found in July 1997, but do not provide 
any evidence that the Veteran currently suffered from hepatitis 
B.  In sum, the medical evidence is duplicative of the medical 
evidence already of record at the time of the July 2004 rating 
decision.  In his hearing testimony, the Veteran simply indicated 
that he felt he contracted it in the Philippines and was 
diagnosed in July 2001.  He also indicated that he did not have a 
lot of symptoms or take medications and it was kind of dormant.  
Significantly, he did not provide any evidence of currently 
having active Hepatitis B or point to any medical evidence that 
supported this finding.  Accordingly, while this evidence is new, 
as it does not show that the Veteran currently suffers from 
active hepatitis B, it cannot be considered material because it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.  

For the reasons outlined above, the Board concludes that the 
Veteran has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for hepatitis B is not reopened.  38 U.S.C.A.  § 5108.  

Sexual Dysfunction

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for sexual dysfunction.  
Service connection for sexual dysfunction was denied in an April 
2005 rating decision.  The Veteran failed to initiate an appeal 
from the April rating decision.  Under the circumstances, the 
Board finds that the April 2005 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Since the April 2005 rating decision, additional evidence has 
become part of the record, including additional VA treatment 
records, statements by the Veteran and RO hearing testimony.  
Significantly, in his hearing testimony, the Veteran essentially 
indicated that medication he was taking for his service-connected 
disabilities contributed to his sexual dysfunction.  Further, 
additional VA treatment records appeared to indicate that the 
Veteran had male erectile disorder due to his medical condition.  

Accordingly, the Board finds that the additional evidence 
submitted since the April 2005 rating decision is new and 
material.  The evidence is not redundant of evidence already in 
the record at the time of the last final decision.  Further, the 
evidence is material because it relates to the unestablished fact 
of whether the Veteran's sexual dysfunction is secondary to his 
service-connected disabilities, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the issue of entitlement to service connection for 
sexual dysfunction is reopened.  38 U.S.C.A. § 5108.

IV.  Service Connection for Bilateral Ankle Disability

Lastly, the Veteran is seeking entitlement to service connection 
for bilateral ankle disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran filed his current claim for bilateral ankle 
disability in November 1998 indicating that he injured his ankles 
in 1970, which would have been during his initial period of 
active duty service in the Marine Corp.  As previously noted, 
service treatment records from this period of service are not 
available.  However, service treatment records from the last two 
periods of service are silent with respect to any injury to the 
ankles or complaints of ankle pain.  Significantly, from his 
period of service in the Navy, the March 1974 entrance 
examination and the August 1975 service examination prior to 
discharge both clinically evaluated the lower extremities as 
normal.  Further, in his March 1974 medical history, the Veteran 
was silent with respect to any prior injuries to the ankles.  
Moreover, during his period of service in the Army, the August 
1976 and November 1975 entrance and discharge service 
examinations also were silent with respect to any abnormalities 
of the ankles.  In his contemporaneous medical histories, the 
Veteran again failed to report any prior injuries to the ankles.  

In March 2000, the Veteran was afforded a VA general examination 
for pension purposes.  The Veteran reported spraining his right 
ankle in the 1970s while in the Marines.  He indicated that it 
was x-rayed, wrapped in an ACE bandage and he was placed on 
crutches for a month.  He reported that his right ankle remained 
weak and he was cautious with activities.  He was silent with 
respect to any injury of the left ankle.  The examiner gave a 
diagnosis of right ankle arthralgia and referred to an x-ray 
report, which was negative.  No etiological opinion was given.  

VA treatment records from 1999 to the present have been reviewed.  
In May 2005, the Veteran reported pain in both ankles and 
indicated that he sustained a left ankle sprain in the military.  
However, a May 2005 x-ray of the left ankle was normal.  Further, 
importantly, a February 2007 treatment record again noted that 
the Veteran reported spraining his ankle (which ankle was not 
identified) in the Marines, but x-rays were normal.  The 
impression was question of recurrent ankle instability.  It was 
noted that the Veteran was sent to prosthetics for a brace.  

At the July 2007 RO hearing, the Veteran again reported that he 
hurt his ankle in the Marine Corp and was on crutches at that 
time for a month.  He indicated that he wore an ankle brace on 
the right ankle.  He also indicated that although his claim was 
for both ankles, he only injured the right one in service.  

After reviewing the totality of the evidence of record, the Board 
must conclude that service connection for bilateral ankle 
disability is not warranted.  Although service treatment records 
from the Veteran's first period of service with the Marine Corp 
are not available, follow up service treatment records, including 
service examinations, are silent with respect to any complaints 
of ankle problems or injuries to the ankle.  Further, the Board 
further finds it significant that the first post service evidence 
of a bilateral ankle disability was in 1998 when the Veteran 
filed his current claim, approximately 22 years after service, so 
there is no supporting medical evidence of a continuity of 
pertinent symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighing against the 
Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating that 
his current bilateral ankle disability was due to spraining his 
ankle during his first period of active duty service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is 
competent to say that he experienced bilateral ankle symptoms 
while in service.  Further, he is also competent to report a 
continuity of symptoms since service.  However, any current 
assertions by the Veteran are inconsistent with the other 
evidence of record which showed no pertinent complaints in 
subsequent periods of service and over many years after service.  
For instance, the Veteran claims that he sprained his ankle in 
service and was on crutches for at least a month.  However, 
service personnel records showed that the Veteran was recommended 
for discharge from the Marine Corp because he was unable to 
complete the academic portion of training.  It was also noted 
that any conditions existed prior to entry and were not 
aggravated in service.  There was no mention of any ankle injury 
or the fact that the Veteran had been on crutches practically the 
entire time he was in service as he was only retained for a 
little over a month.  The Board finds that given the nature of 
the Veteran's discharge due to unsuitability, the documentation 
concerning his discharge would have addressed an ankle injury 
severe enough that required the use of crutches for at least a 
month.  This fact diminishes the Veteran's credibility as to the 
occurrence of any incident in service.    

Further, the Board also finds it reasonable that if the Veteran 
had suffered an ankle injury during this period of service, it 
would have been reported during service examinations given in 
subsequent periods of service.  This lack of documentation also 
diminishes the Veteran's credibility.  Moreover, at times the 
Veteran has reported that he injured his right ankle and at other 
times, he has reported that it was his left ankle.  If the ankle 
injury was severe enough to require crutches for a month and the 
pain had continued since that time, it would be reasonable to 
expect that the Veteran would accurately remember which ankle was 
actually injured.  Significantly, a March 2008 VA examiner 
clearly determined that based on the Veteran's statements 
concerning other disabilities that he was an "inexact 
historian."  Although this examination does not address the 
Veteran's bilateral ankle disability, this description further 
diminishes the Veteran's credibility as a whole with respect to 
all statements made.  In sum, the Veteran's credibility has been 
significantly diminished and, in turn, he cannot be considered 
credible.  

Further, it is reasonable to expect that the Veteran would have 
reported ongoing ankle problems since service if he was in fact 
experiencing them.  Again, the first evidence of any bilateral 
ankle complaints is when he filed his claim in 1998.  His failure 
in this regard further diminishes his credibility regarding a 
continuity of symptoms since service.  Accordingly, the Board 
finds that the Veteran is not credible to the extent that he 
reports a continuity of symptoms since service.  Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness 
testimony.)."  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral ankle disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).
   

ORDER

A rating in excess of 20 percent for hepatitis C is not 
warranted.  To that extent, the appeal is denied. 

New and material evidence has been received to reopen the issues 
of entitlement to service connection for acquired psychiatric 
disability, to include PTSD, and sexual dysfunction.  To that 
extent, the appeal is granted, subject to the directions set 
forth in the following Remand section of this decision.

New and material evidence to reopen the issue of entitlement to 
service connection for hepatitis B has not been received.  
Further, service connection for bilateral ankle disability is not 
warranted.  To that extent, the appeal is denied.


REMAND

The present appeal includes the issues of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, and sexual dysfunction.  Given the evidence discussed above 
indicating that the Veteran's psychiatric disability and sexual 
dysfunction may be secondary to his service-connected 
disabilities, the Board finds that the Veteran should be afforded 
a VA examination to determine whether the Veteran's acquired 
psychiatric disability and sexual dysfunction are proximately due 
to aggravated by his service-connected disabilities pursuant to 
38 C.F.R. § 3.310.  

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran asserts that 
approximately in February 1975, he was physically assaulted while 
stationed on the Philippines.  A March 1975 service treatment 
record indicated that the Veteran was referred for recurrent 
disciplinary problems and unmanageable attitude.  There was a 
question as to whether he would qualify for psychiatric 
discharge.  Further, service personal records appear to indicate 
numerous disciplinary problems after the occurrence of the 
alleged incident.  Thus, the Board finds that the VA examiner 
should also address whether the Veteran has a current acquired 
psychiatric disability directly related to service, to include 
any incidents of personal assault.  

In an attempt to verify the Veteran's alleged stressor of 
personal assault while stationed in the Philippines, the RO 
should attempt to confirm whether the ship on which the Veteran 
was stationed, the USS Prairie, was in the Philippines around 
that time and obtain any ship records to see if any such incident 
was documented around that time.  

As the Veteran's claim for PTSD is based on an alleged incident 
of personal assault that occurred while in service, the nature of 
the Veteran's claim for PTSD is such that the provisions of 38 
C.F.R. § 3.304(f)(3) regarding claims based on personal assault 
and the method of developing such claims are applicable.  Based 
on review of the record, it appears that the veteran has not been 
sent notice of the amended provisions of 38 C.F.R. § 3.304(f)(3).  
This regulation is specifically germane to the development and 
adjudication of this claim as it involves the standard of proof 
and the type of evidence necessary to substantiate a claim of 
service connection for PTSD based on personal assault.  VA is 
required to give the veteran notification that evidence from 
sources other than the veteran's service records or evidence of 
behavior changes may be considered credible supporting evidence 
of an in service stressor.  See 38 C.F.R. § 3.304(f)(3).  
Although the RO sent notice in June 2006 concerning stressor 
information, the notice did not include all of the information 
set forth in 38 C.F.R. § 3.304(f)(3).  Thus, the Veteran should 
be provided clear notice of the types of evidence which may be 
considered in a personal assault claim under 38 C.F.R. § 
3.304(f)(3).

Further, as the issue of entitlement to special monthly 
compensation for loss of use of a creative organ is inextricably 
intertwined with the issue of entitlement to service connection 
for sexual dysfunction, this issue must also be remanded to the 
RO.  

The evidence of record indicated that the Veteran applied for SSA 
disability benefits in 2000 for high blood pressure, diabetes and 
low back disability, which are all currently on appeal.  However, 
it does not appear that the Veteran's SSA records have been 
requested.  Thus, the RO should obtain the administrative 
decisions pertaining to the Veteran's claim and any underlying 
medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

The medical evidence of record shows that the Veteran's 
peripheral neuropathy of the upper and lower extremities and 
diabetic retinopathy are associated with his diabetes mellitus, 
type II.  Accordingly, as these issues are inextricably 
intertwined with the issue of whether new and material evidence 
had been received to reopen a claim for diabetes mellitus, type 
II, these issues must also be returned to the RO.  

With respect to the issue of diabetes mellitus, the Veteran is 
asserting that he was exposed to Agent Orange while in the Navy, 
and, thus, the presumptive regulations with respect to herbicide 
exposure should apply.  The Board recognizes that in a June 2002 
response to a request for information on service in Vietnam, the 
National Personnel Records Center determined that the document or 
information requested was not a matter of record.  However, in 
light of the need to remand this issue for another matter and in 
order to afford the Veteran every consideration with regard to 
whether he was exposed to herbicides in service, the Board finds 
that further development is necessary to determine whether the 
USS Prairie was ever located in "brown water" in Vietnam during 
the period the Veteran was stationed on it.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(U.S. Jan. 21, 2009).  

Lastly, the issues of entitlement to service connection for 
bilateral foot disability and neck and back disability are also 
on appeal.  Service treatment records during the period that the 
Veteran was in the Navy showed that in August and September 1974, 
the Veteran complained of blisters on both feet.  The Veteran's 
service entrance examination for the Army in August 1976 
indicated that there were abnormal clinical findings with respect 
to the feet and spine.  A diagnosis of moderate symptomatic pes 
planus and blistered feet were given and a notation indicating 
that the Veteran could not touch his toes was also made.  
September 1996 service treatment records document complaints of 
back pain and October 1996 service treatment records indicated 
that the Veteran complained of feet problems.  The November 1976 
report of medical history also showed that the Veteran complained 
of back pain since being in the stockade.  Current VA treatment 
records showed complaints of chronic bilateral foot and back pain 
with a diagnosis of degenerative disc disease.  Given the 
documentation in service treatment records, the Board finds that 
the Veteran should also be afforded a VA examination to determine 
whether his foot, neck and back disabilities were incurred in or 
aggravated during active duty service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the Veteran 
has received sufficient VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The RO should furnish the 
Veteran with clear notice of the types of 
evidence which may be considered in a 
personal assault claim under 38 C.F.R. § 
3.304(f)(3).  The RO should also request 
more specific information from the Veteran, 
including approximate dates, concerning the 
alleged incident of a fire in the torpedo 
room while aboard the USS Prairie.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all administrative decisions (with 
associated medical records) pertaining to 
any claim for disability benefits by the 
Veteran.

3.  The RO should attempt to verify whether 
the USS Prairie was in the Philippines 
during December 1974 to August 1975 and, if 
so, obtain any ship records during this 
period to see if any such incident 
described by the Veteran was documented.  
Further, if additional information, 
including approximate dates, is provided by 
the Veteran concerning the alleged incident 
of a fire in the torpedo room, the RO 
should also attempt to verify this incident 
through ship records.  

4.  The RO should undertake further 
development to determine whether the USS 
Prairie was located in "brown water" in 
Vietnam while the Veteran was stationed on 
it to include reviewing and considering  
the January and June 2010 C&P Service 
Bulletins as well as performing any 
further appropriate development necessary. 

5.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly delineate all 
current acquired psychiatric disabilities.  
The examiner should respond to the 
following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current acquired psychiatric disability 
is causally related to service?  

Further, the examiner should also offer an 
opinion as to whether there is evidence of 
behavioral changes to indicate that any 
incidents of personal assault occurred.  
The examiner should offer an opinion in 
accordance with the guidance set forth in 
38 C.F.R. § 3.304(f)(3).  If the examiner 
concludes that incidents of personal 
assault did take place, then the examiner 
should offer an opinion as to whether any 
currently diagnosed PTSD is causally 
related to such incidents.  

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current acquired psychiatric disability 
is proximately due to, or caused by, the 
Veteran's service-connected disabilities?

       c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disability has been aggravated by the 
Veteran's service-connected disabilities?

A detailed rationale should be provided for 
all opinions expressed. 

6.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
etiology of any currently manifested sexual 
dysfunction.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  After examining the Veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any sexual dysfunction is proximately due 
to, or caused by, the Veteran's service-
connected disabilities?

       b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any sexual dysfunction has been 
aggravated by the Veteran's service-
connected disabilities?

A detailed rationale should be provided for 
all opinions expressed. 

7.  The Veteran should be scheduled for an 
appropriate VA orthopedic examination to 
determine the nature, extent and etiology 
of any current bilateral foot, neck and low 
back disabilities.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should report 
all current disabilities of the feet, neck 
and back.  The examiner should respond to 
the following:

     a.)  With respect to the Veteran's 
first two periods of service, is it at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
bilateral foot, neck and low back 
disabilities are related to service?  

     b.)  With respect to the Veteran's 
last period of service, is it at least as 
likely as not (a 50% or higher degree of 
probability) that any pre-existing 
disability or disease of the feet, neck and 
low back increased in severity during 
active duty service, and if so, whether the 
increase in severity was due to the natural 
progression of the disease?  
   
A detailed rationale should be provided for 
all opinions expressed. 

8.  In the interest of avoiding future 
remand, the RO should then review the 
examination reports to ensure that the 
above questions have been clearly answered 
and a rationale furnished for all opinions.  
If not, appropriate action should be taken 
to remedy any such deficiencies in the 
examination reports.  Further, the RO 
should review the opinions, and determine 
whether any further opinions are necessary 
based on the examiners' findings.  For 
instance, if an examiner determines that an 
acquired psychiatric disability is due to 
service, an opinion may be necessary as to 
whether the Veteran's sexual dysfunction is 
secondary to medications that he took for 
his psychiatric disability.   

9.  Thereafter, the issues on appeal should 
be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


